Title: Nicholas P. Trist to James Madison, 29 July 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                July 29. [18]30.
                            
                        
                        
                        The step which I now take, I venture on With the less reluctance, as, if not entirely approved by you, it will rest altogether with you to prevent its reaching the field of impropriety. Mr
                            Davis has written to ask me to procure, & send him without loss of time, a book which I once lent him. I have
                            determined to avoid delay by sending him my copy; but it being altogether uncertain when this could be done, I have, after
                            some hesitation, concluded on getting it as far as Montpellier, at least, under your frank; and requesting you to send it,
                            either by mail, or if there be the slightest objection, by the stage, to Charlottesville. The consideration which has
                            emboldened me to take this liberty, is, that the object in getting the book on, is really a public & not a private
                            one.
                        I congratulate you on the result of the meeting: both the facta, and the infecta. Davis will, I am sure, justify the appointment, fully; and
                            raise the Law-School, before long, to eminence, which, I am satisfied a case-hardened lawyer never would have done. Of all
                            situations in the world; it is that which I should have chosen for myself. There is that intimate conviction which has seldom existed without some ground, & which is
                            corroborated more & more every day— that I could be useful in this line; and I should like above all things to display
                            that utility in Virginia. Had I been able to foresee Mr Lomax’s resignation, I think I could
                            have done something that would have attracted the attention of the Board to myself. As it is, I must content myself with
                            another theatre; on which I shall probably commence acting within a couple of years.
                        You have, of course, heard that Mrs Cutts & her daughters left us 10 days ago. Those she left behind
                            are well, as is the case with ourselves. Our affectionate wishes attend Mrs Madison & yourself
                        
                        
                            
                                N. P. Trist
                            
                        
                    